DETAILED ACTION
Note: the claim set submitted on 08/09/2022 is being examined in this office action. The claims filed 04/26/2022 are not being entered because claim 16 raises new issues in accordance with MPEP 37 CFR 41.37(c)(2) and 41.33(a) or 41.33(b).  The second amendment filed 08/09/2022 is an amendment [not an appeal brief] including minor changes to correct 112 matters thereby simplifying the claims for appeal, therefore, the amendment filed 08/09/2022 will be entered and examined in this Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment filed on 08/09/2022, PROSECUTION IS HEREBY REOPENED. Non-Final action is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634                          
                                                                                                                                                                              
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses “means” without reciting sufficient structure to perform the recited function and is not preceded by a structural modifier.  Such claim limitations are: “attachment means” in claims 2, 7 and 16.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. These limitations are: Screws 24; figures 1-3.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 2 and 7 are objected to because of the following informalities:  
Claim 1 recites “a vertical support” in line 7 and again in line 11; it is understood that they are the same, examiner recommends reciting “a vertical support” only for the first recitation and “the vertical support” for all subsequent recitations including claim 2 which depends from claim 1 and also recites “a vertical support”. The same issue applies to the limitation “a fixed support” recited in lines 3, 8 and 14 of claim 7 as well as the limitation “a fixed support” in lines 8 and 15 of claim 16; in addition to the indefiniteness below regarding the limitation “any fixed support” in line 4 of claim 16. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 recites “for engaging any vertical support” in line 4; this recitation constitutes new matter since as non-limiting example; the original disclosure including the specifications and drawings shows a step and support device that can only be attached to a vertical support made out of material that allows for fasteners 24 to penetrate them such as wood for example. However, vertical supports such as ones made out of steel, titanium or other tough materials would not allow for the step and support device disclosed in the current invention to be attached. Note also that vertical supports come in different shapes and sizes e.g. round cross sections, I-beam cross sections, C shaped, etc. And since the term “any vertical support”; includes all shapes and sizes, examiner provides that this recitation assigns characteristics to the step and support device of the current invention, that where not originally disclosed and are currently not supported by the disclosure. This recitation will be examined such that: If the prior art reference is capable of attachment to any kind of vertical support then it meets the limitation in the claim since no one device of any one reference can be attachable to “any vertical support”.
Claim 16 recites “wherein said step and support device includes attachment means that protrude outwardly and linearly from one of said inner faces of said attachment member for the purpose of piercing and penetrating”; since the claim establishes inner and outer faces for all first, second and third sides, the recitation above have the possibility of the attachment means (i.e. fasteners 24) to be protruding outwardly and linearly from the second side (18) which is described as “second side is oriented in a plane that is perpendicular to said first side and said third side”; hence this recitation constitutes new matter since the original disclosure including the specifications and drawings does not support the second side having protruding attachment means. 
Dependent claims are rejected since they depend from a rejected claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “for engaging any vertical support” in line 4; this recitation causes indefiniteness for the same reasons detailed above since vertical supports comes in different shapes and sizes e.g. round cross sections, I-beam cross sections, C shaped, etc. to name a few. And since the term “any vertical support”; includes all shapes and sizes, examiner provides that this recitation assigns characteristics to the step and support device of the current invention, that where not originally disclosed and are currently not supported by the disclosure. This recitation will be examined such that: If the prior art reference is capable of attachment to any kind of vertical support then it meets the limitation in the claim since no one device of any one reference can be attachable to “any vertical support”.
Dependent claims are rejected since they depend from a rejected claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wicks, US (7258197).
	In regards to claim 1 Wicks discloses:
A step and support device (fig. 5, 6) comprising: an attachment member (24, 27, 21) consisting of a vertically oriented first side (27), a vertically oriented third side (24) in offset parallel relation with said first side (as shown in fig. 5), and a vertically oriented second side (21) that is disposed at an upward angle from said first side to said third side (as shown in fig. 5), wherein said first second and third sides form a generally C-shaped configuration (where 24, 21 and 27 form a C-shape) that includes an opening (opening receiving frame 11) between said first and third sides for removable attachment to a vertical support (11); a horizontal surface member (15, 19) attached to said first side, so that said horizontal surface member is oriented in a perpendicular plane with respect to said first side (fig. 5); and
wherein said step and support device is configured to be removably attached to a vertical support  (11; as shown in fig. 5); wherein said step and support device is integrally formed (at least according to the definition of integral as obtained from https://www.thefreedictionary.com/integrally ). To further clarify, the definition of integral requires for “a complete unit, a whole”, in other words, there is nothing in the definition of integral that requires for a unit to be a single monolithic piece. 

    PNG
    media_image1.png
    224
    441
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    891
    654
    media_image2.png
    Greyscale


Claims 7, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hass, US (D342200).
In regards to claim 7 Hass discloses:
	A step and support device (shown in fig, 5) comprising: an attachment member consisting of a first side (see annotated drawings) having an inner face (see annotated drawings) and an outer face (see annotated drawings), a second side (see annotated drawings), and a third side (see annotated drawings) having an inner face (see annotated drawings) and an outer face (see annotated drawings) for engaging (intended use) a fixed support, wherein said first side and said third side are oriented in parallel planes (fig. 5), and wherein said second side is oriented in a plane that is perpendicular to said first side and said third side (see annotated drawings of fig. 5), wherein said first, second and third sides form a generally C- shaped configuration (formed by the 1st, 2nd and 3rd sides as shown in reproduced annotated fig. 5 below) that includes an opening (fig. 5) between said first and third sides (fig. 5) for removable attachment (intended use) to a fixed support;
a horizontal surface member (see annotated drawings) attached to and projecting outwardly from said attachment member so that said horizontal surface member is in a generally horizontal orientation (figs. 4 & 5);
wherein said step and support device includes attachment means (see annotated drawings) that protrude outwardly and linearly from one of said inner faces of said attachment member for the purpose of piercing and penetrating (intended use) into a fixed support.


    PNG
    media_image3.png
    547
    464
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    603
    416
    media_image4.png
    Greyscale

In regards to claim 10 Hass discloses said attachment means is positioned on said first side (note that for the purpose of claim 10 the above annotated first and third sides can be flipped without disrupting any other claim limitations; hence the above marked attachment means is considered to be positioned on the first side which is now the side to which the horizontal surface member is attached). 
In regards to claim 11 Hass discloses said attachment means is positioned on said third side (see annotated drawings above).
Claims 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hass, US (D342200).
	In regards to claim 16 Hass discloses:
	A step and support device (shown in fig, 5) comprising:
an attachment member (see annotated drawings) consisting of a first side (see annotated drawings) having an inner face (see annotated drawings) and an outer face (see annotated drawings), a second side (see annotated drawings) having an inner face (see annotated drawings) and an outer face (see annotated drawings), and a third side (see annotated drawings) having an inner face (see annotated drawings) and an outer face (see annotated drawings) for engaging any fixed support (as best understood; as detailed in new matter and indefiniteness rejections above where if the prior art reference is capable of attachment to any kind of fixed support then it meets the limitation in the claim), wherein said first side and said third side are oriented in parallel planes (see annotated drawings of fig. 5), and wherein said second side is oriented in a plane that is perpendicular to said first side and said third side (see annotated drawings of fig. 5), wherein said first, second and third sides form a generally C-shaped configuration (formed by the 1st, 2nd and 3rd sides as shown in reproduced annotated fig. 5 below) that includes an opening (fig. 5) between said first and third sides tor removable attachment (intended use) to a fixed support;
a horizontal surface member (see annotated drawings) attached to and projecting outwardly from said attachment member so that said horizontal surface member is in a generally horizontal orientation (figs. 4 & 5); and
wherein said step and support device includes attachment means (see annotated drawings) that protrude outwardly and linearly from one of said inner faces of said attachment member for the purpose of piercing and penetrating (intended use) into a fixed support.

    PNG
    media_image5.png
    541
    464
    media_image5.png
    Greyscale

In regards to claim 18 Hass discloses said attachment means is selected from the group consisting of a screw, bolt, spike and a nail (where the attachment means shown in the annotated drawings above meets both the definition of screw and spike).
In regards to claim 19 Hass discloses said attachment means is positioned on said first side (note that for the purpose of claim 10 the above annotated first and third sides can be flipped without disrupting any other claim limitations; hence the above marked attachment means is considered to be positioned on the first side which is now the side to which the horizontal surface member is attached). 
In regards to claim 20 Hass discloses said attachment means is positioned on said third side (see annotated drawings above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hass, US (D342200) in view of Savitski, US (5535974).
	In regards to claim 1 Hass discloses:
	A step and support device (shown in fig, 5) comprising: an attachment member consisting of a vertically oriented first side (see annotated drawings), a vertically oriented third side (see annotated drawings) in offset parallel relation with said first side (as shown in annotated drawings below), and a vertically oriented second side (see annotated drawings), wherein said first, second and third sides form a generally C-shaped configuration (formed by the 1st, 2nd and 3rd sides as shown in reproduced annotated fig. 5 below) that includes an opening between said first and third sides for removable attachment (intended use) to a vertical support (when vertical support is placed in the C-shaped opening); a horizontal surface member (see annotated drawings) attached to said first side (see annotated drawings), so that said horizontal surface member is oriented in a perpendicular plane with respect to said first side (see annotated drawings); and wherein said step and support device is configured to be removably attached to said a vertical support (when vertical support is placed in the C-shaped opening); and wherein said step and support device is integrally formed (as shown in figures 4 and 5). 

		
    PNG
    media_image6.png
    537
    461
    media_image6.png
    Greyscale

	In regards to claim 1 Hass does not disclose the vertically oriented second side disposed at an upward angle from said first side to said third side.
	Savitski teaches vertically oriented second side (16) that is disposed at an upward angle (see annotated drawings below) from said first side (equivalent to bottom 26) to said third side (equivalent to top 26).
	
    PNG
    media_image7.png
    379
    748
    media_image7.png
    Greyscale

	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the vertically oriented second side of Hass disposed at an upward angle from said first side to said third side as taught by Savitski for the predictable result of further tightening the grip of the step and support device around the vertical support as force is applied on the horizontal surface member which would be the natural result of torque applied onto the first and third vertically oriented sides via the second vertically oriented side. 
	In regards to claim 2 Hass discloses attachment means (see annotated drawings below) for removably securing (intended use) said device to a vertical support.
		
    PNG
    media_image4.png
    603
    416
    media_image4.png
    Greyscale

	In regards to claim 3 Hass discloses said attachment means is selected from the group consisting of a screw, bolt, spike and a nail (where the attachment means shown in the annotated drawings above meets both the definition of screw and spike).
In regards to claim 4 Savitski teaches attachment means (lower 30s) is positioned on said first side (equivalent to bottom 26). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize attachment means on the first and third sides as taught by Savitski onto the device of Hass (where the attachment means would be taught onto the first side since Hass already have it on the third side), for predictable function of providing added grip for the device to further secure its attachment to the vertical support. 

				
    PNG
    media_image8.png
    490
    495
    media_image8.png
    Greyscale

In regards to claim 5 Hass discloses said attachment means is positioned on said third side (see annotated drawings above).
In regards to claim 6 Hass and Savitski teaches at least one of said attachment means (lower 30s; Savitski) is positioned on said first side (equivalent to bottom 26; Savitski), and at least one of said attachment means is positioned on said third side (see annotated drawings above; Hass).
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hass, US (D342200) in view of Flowers, US (7341229).
	In regards to claim 1 Hass discloses:
	A step and support device (shown in fig, 5) comprising: an attachment member consisting of a vertically oriented first side (see annotated drawings), a vertically oriented third side (see annotated drawings) in offset parallel relation with said first side (as shown in annotated drawings below), and a vertically oriented second side (see annotated drawings), wherein said first, second and third sides form a generally C-shaped configuration (formed by the 1st, 2nd and 3rd sides as shown in reproduced annotated fig. 5 below) that includes an opening between said first and third sides for removable attachment (intended use) to a vertical support (when vertical support is placed in the C-shaped opening); a horizontal surface member (see annotated drawings) attached to said first side (see annotated drawings), so that said horizontal surface member is oriented in a perpendicular plane with respect to said first side (see annotated drawings); and wherein said step and support device is configured to be removably attached to said a vertical support (when vertical support is placed in the C-shaped opening); and wherein said step and support device is integrally formed (as shown in figures 4 and 5). 

		
    PNG
    media_image6.png
    537
    461
    media_image6.png
    Greyscale

	In regards to claim 1 Hass does not disclose the vertically oriented second side disposed at an upward angle from said first side to said third side.
	Flowers teaches vertically oriented second side (20) that is disposed at an upward angle (fig. 1) from said first side (equivalent to bottom 24) to said third side (equivalent to top 14).
			
    PNG
    media_image9.png
    602
    473
    media_image9.png
    Greyscale

	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the vertically oriented second side of Hass disposed at an upward angle from said first side to said third side as taught by Flowers for the predictable result of further tightening the grip of the step and support device around the vertical support as force is applied on the horizontal surface member which would be the natural result of torque applied onto the first and third vertically oriented sides via the second vertically oriented side. 
	In regards to claim 2 Hass discloses attachment means (see annotated drawings below) for removably securing (intended use) said device to a vertical support.
		
    PNG
    media_image4.png
    603
    416
    media_image4.png
    Greyscale

	In regards to claim 3 Hass discloses said attachment means is selected from the group consisting of a screw, bolt, spike and a nail (where the attachment means shown in the annotated drawings above meets both the definition of screw and spike).
In regards to claim 5 Hass discloses said attachment means is positioned on said third side (see annotated drawings above).
	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hass, US (D342200) as applied to claim 7 above in view of Savitski, US (5535974).
	In regards to claim 12 Hass discloses said attachment means is positioned on said third side (see annotated drawings above).
	In regards to claim 12 Hass does not disclose the attachment means positioned on said first side.
Savitski teaches at least one of said attachment means (lower 30s) is positioned on said first side (equivalent to bottom 26), and at least one of said attachment means is positioned on said third side (equivalent to upper 26).
		
    PNG
    media_image8.png
    490
    495
    media_image8.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize attachment means on the first and third sides as taught by Savitski onto the device of Hass (where the attachment means would be taught onto the first side since Hass already have it on the third side), for predictable function of providing added grip for the device to further secure its attachment to the vertical support. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hass, US (D342200) as applied to claim 16 above in view of Savitski, US (5535974).
	In regards to claim 21 Hass discloses said attachment means is positioned on said third side (see annotated drawings above).
	In regards to claim 21 Hass does not disclose the attachment means positioned on said first side.
Savitski teaches at least one of said attachment means (lower 30s) is positioned on said first side (equivalent to bottom 26), and at least one of said attachment means is positioned on said third side (equivalent to upper 26).
		
    PNG
    media_image8.png
    490
    495
    media_image8.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize attachment means on the first and third sides as taught by Savitski onto the device of Hass (where the attachment means would be taught onto the first side since Hass already have it on the third side), for predictable function of providing added grip for the device to further secure its attachment to the vertical support. 

Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive because:
Applicant argues “The Examiner's definition of the term ‘integrally formed’ in this context is simply incorrect, and this board has consistently overruled Examiners in other cases when they have attempted to interpret that phrase too broadly. For example, while reviewing a claim to an extension arm for mounting electronic devices, the Board in Ex parte Oddsen interpreted "integrally formed" and found that the phrase required more than merely interconnected components. Adopting the definition provided by the Examiner (“formed as a unit with another part”), the Board found that " ‘integral’ is sufficiently broad to embrace constructions united by such means as fastening and welding.” (Citing Advanced Cardiovascular Sys. v. Scimed Life Sys., 887 F.2d 1070, 1072 (Fed.Cir. 1989.) However, the Examiner had gone too far, interpreting "integrally formed" to cover all interconnected components”; examiner respectfully disagrees with applicant’s characterization that “the Examiner had gone too far, interpreting "integrally formed" and presents that examiner’s interpretation is (a) consistent with the broadest reasonable interpretation of the term “integrally” sans any specific definition provided by the applicant, (b) is consistent with the dictionary definition of integral as obtained from https://www.thefreedictionary.com/integrally ), and (c) is consistent with the board’s position that “that " ‘integral’ is sufficiently broad to embrace constructions united by such means as fastening and welding” since the device of Wicks is indeed united by such means as fastening i.e. 22, 23 and 25 as shown in fig. 6 of the Wicks reference.
Applicant argues “In the present case, Applicant’s device is integrally formed into a monolithic piece with fixed components and, therefore, does not contain multiple movable pieces, in dramatic contrast to the Wicks device. The scaffold bracket in Wicks, however, is made up of multiple pieces as described explicitly, unambiguously, and in great detail”; in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies upon i.e.” integrally formed into a monolithic piece with fixed components” are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The rest of applicant’s arguments regards claims 2-7, 10-12, 16 and 18-21 have been considered but are moot because the new ground of rejection for those claims relies on newly submitted primary reference Hass, US (D342200) not previously applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        


/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634